64 N.Y.2d 1055 (1985)
The People of the State of New York, Respondent,
v.
Lowell P. Pereau, Jr., Appellant.
Court of Appeals of the State of New York.
Submitted March 22, 1985.
Decided April 23, 1985.
Livingston L. Hatch for appellant.
John C. McDonald, District Attorney, for respondent.
Chief Judge WACHTLER and Judges JASEN, MEYER, SIMONS, KAYE and ALEXANDER concur.
*1057MEMORANDUM.
The order of the Appellate Division should be affirmed for so much of the reasons stated in the memorandum of that court as holds that the jury could infer defendant's intent to rape from his conduct and the surrounding circumstances (People v Bracey, 41 N.Y.2d 296, 301) and could find that he acted to "carry the project forward within dangerous proximity to the criminal end to be attained" (People v Werblow, 241 N.Y. 55, 61). We also agree that it was not error under these circumstances for the trial court to refuse to charge the misdemeanor of coercion in the second degree as a lesser included offense of the felony of coercion in the first degree (People v Glover, 57 N.Y.2d 61; People v Discala, 45 N.Y. 38, 42-43).
The defendant's other contentions are either unpreserved or without merit.
Order affirmed in a memorandum.